                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   GABRIEL ECKARD,                                           CASE NO. C19-0431-JCC
10                               Plaintiff,                    ORDER
11             v.

12   PATRICIA THOMAS,

13                               Defendant.
14

15             This matter comes before the Court on Petitioner’s motion to amend or alter the judgment
16   (Dkt. No. 27). Having thoroughly considered the parties’ briefing and the relevant record, the
17   Court finds oral argument unnecessary and hereby DENIES the motion for the reasons explained
18   herein.
19   I.        BACKGROUND
20             In March 2019, Plaintiff, a prisoner proceeding pro se and in forma pauperis, filed a §
21   1983 civil rights complaint against Defendant, alleging that he was subjected to an unreasonable
22   strip search. (See generally Dkt. No. 5.) On August 9, 2019, the Honorable Michelle L. Peterson,
23   United States Magistrate Judge, prepared a report and recommendation which found that the
24   search was reasonable and implemented in an effort to maintain institutional security. (Dkt. No.
25   21 at 13.) The report and recommendation recommended that Defendant’s motion for summary
26   judgment be granted and that Plaintiff’s complaint be dismissed with prejudice. (Id. at 13–14.)


     ORDER
     C19-0431-JCC
     PAGE - 1
 1   On the same day, Plaintiff filed a notice of intent to file a surreply in response to Defendant’s

 2   reply in support of her motion for summary judgment. (Dkt. No. 22.) On August 28, 2019,

 3   Plaintiff filed a motion for an extension of time to respond to the report and recommendation.

 4   (Dkt. No. 23.) On September 3, 2019, the Court granted Plaintiff’s motion for an extension of

 5   time and set a deadline of October 4, 2019, for Plaintiff to file objections to the report and

 6   recommendation. (Dkt. No. 24.) On October 8, 2019, having not received Plaintiff’s objections

 7   to the report and recommendation, the Court adopted the report and recommendation, granted

 8   Defendant’s motion for summary judgment, dismissed Plaintiff’s complaint with prejudice, and
 9   entered judgment accordingly. (Dkt. Nos. 25, 26.)
10          On November 12, 2019, Plaintiff filed the instant motion to alter or amend the judgment.
11   (Dkt. No. 27.) Plaintiff raises several arguments against the merits of Defendant’s summary
12   judgment motion and Defendant’s supporting evidence. (See Dkt. No. 27 at 1–4.) Plaintiff also
13   asserts that the judgment should be reversed and that he should be granted leave to file objections
14   to the report and recommendation because the Court never sent a response to his request for
15   leave to file a surreply” and therefore Plaintiff did not know that he was supposed to object to the
16   report and recommendation. (Id. at 4–5.) Plaintiff further states that the Court must send him
17   another copy of the report and recommendation because “the previous copy sent to him by the
18   court appears to be missing after a recent cell search by goal turnkeys; which is why he had

19   forgot all about this case and the fact there was an R&R to object to.” (Id. at 5.)

20   II.    DISCUSSION

21          Plaintiff has labeled his motion as one seeking to alter or amend the judgment. (See Dkt.

22   No. 27 at 1.) Such motions are governed by Federal Rule of Civil Procedure 59. Under that Rule,

23   “A motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

24   judgment.” Fed. R. Civ. P. 59(e). In this case, the Court entered judgment on October 8, 2019,

25   and Plaintiff’s motion to amend the judgment was not filed until November 12, 2019. (See Dkt.

26   Nos. 26, 27.) Therefore, Plaintiff’s motion was untimely under Rule 59(e), which Plaintiff was


     ORDER
     C19-0431-JCC
     PAGE - 2
 1   obligated to follow despite his pro se status. See Fed. R. Civ. P. 56(d); Ghazali v. Moran, 46 F.3d

 2   52, 54 (9th Cir. 1995) (“Although [courts] construe pleadings liberally in their favor, pro se

 3   litigants are bound by the rules of procedure.”). Therefore, Plaintiff’s motion is DENIED on this

 4   ground.

 5          However, Plaintiff asks the Court to reverse the judgment and allow him to file

 6   objections to the report and recommendation; such relief is more appropriately sought via a

 7   motion for relief from a judgment pursuant to Federal Rule of Civil Procedure 60. (See Dkt. No.

 8   27 at 4–5.) Rule 60(b) allows a district court to “relieve a party or its legal representative from a
 9   final judgment, order, or proceeding” under any of six circumstances. These circumstances
10   include “mistake, inadvertence, surprise or excusable neglect” or “any other reason that justifies
11   relief.” Fed. R. Civ. P. 60(b)(1), (6). 1 To be entitled to relief under Rule 60(b)(6), a party “must
12   demonstrate both injury and circumstances beyond his control that prevented him from

13   proceeding with the action in a proper fashion.” Latshaw v. Trainer Wortham & Co., Inc., 452

14   F.3d 1097, 1103 (9th Cir. 2006) (internal quotation marks and alteration omitted). Rule 60(b)(6)

15   should be “used sparingly as an equitable remedy to prevent manifest injustice and is to be

16   utilized only where extraordinary circumstances prevented a party from taking timely action to

17   prevent or correct an erroneous judgment.” Id. (quoting United States v. Washington, 394 F.3d

18   1152, 1157 (9th Cir. 2005)).

19          While Plaintiff argues that he did not file objections to the report and recommendation

20   because he was waiting for the Court’s response to his notice of intent to file a surreply, the

21   Local Civil Rules do not require a party to obtain leave of the Court prior to filing a surreply. See

22   W.D. Wash. Local Civ. R. 7(g). 2 Further, Plaintiff’s assertion that he did not think that he needed

23          1
             Plaintiff’s arguments do not appear to implicate the other circumstances set forth by
24   Rule 60(b). See Fed. R. Civ. P. 60(b); (Dkt. No. 27).
            2
25              The Court also notes that Local Civil Rule 7(g) “strictly limit[s]” the scope of a surreply
     “to addressing the request to strike” material contained in a reply brief. Plaintiff’s notice of intent
26   to file a surreply set forth his arguments as to why certain material should have been struck from
     Defendant’s reply brief. (See Dkt. No. 22 at 1–3.) To the extent Plaintiff sought permission to

     ORDER
     C19-0431-JCC
     PAGE - 3
 1   to file objections to the report and recommendation until the Court responded to his notice of

 2   intent to file a surreply is belied by Plaintiff’s request for an extension of time to file objections.

 3   Plaintiff’s request stated that: he “was recently stricken with a serious infection that rendered him

 4   unable to do the work required to litigate this case”; he “is not being provided with law library

 5   services or any other tools to provide him access to the courts”; he “is disabled and his disability

 6   greatly limits the amount of time he can devote to his work”; and he “is also representing himself

 7   in a criminal case and must divide his time between a criminal case and ongoing civil litigation.”

 8   (Dkt. No. 23 at 1–2.) Notably absent from Plaintiff’s motion is an assertion that he was still
 9   waiting for a response from the Court as to his notice of intent to file a surreply. (See id.) Finally,
10   the Court notes the inconsistency between Plaintiff’s claim that he was waiting for the Court’s
11   response and his claim that he “forgot all about this case and the fact that there was an R&R to
12   object to” after his copy of the report and recommendation went missing. (See Dkt. No. 27 at 4–
13   5.) Therefore, the Court finds that Plaintiff has not established that he is entitled to relief from
14   the judgment pursuant to Rule 60(b), and his motion is DENIED on this ground.
15   III.    CONCLUSION

16           For the foregoing reasons, Plaintiff’s motion to alter or amend the judgment (Dkt. No.

17   27) is DENIED.

18           DATED this 17th day of December 2019.




                                                             A
19

20

21
                                                             John C. Coughenour
22                                                           UNITED STATES DISTRICT JUDGE
23

24

25
     file a surreply setting forth arguments beyond those regarding his request to strike, such
26   arguments would have been improper under Local Civil Rule 7(g).

     ORDER
     C19-0431-JCC
     PAGE - 4
